DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the nearest prior art does not teach or suggest the claimed subject matter. For example, Walsh (US 7,611,143 B2) lacks the claimed control portion that 
sets a first time equal to a time obtained by adding a first margin time to a first theoretical time required from a start of feeding of a sheet by the sheet feed portion to the passage of the rear end of the sheet at the first position, and a second time equal to a time obtained by adding a second margin time to a second theoretical time required from the start of the feeding of a sheet by the sheet feed portion to the passage of the rear end of the sheet at the second position, and the control portion performs, based on the output of the first sensor, first sensing in which the control portion senses whether or not the rear end of the sheet has passed the first position within the first time of the start of the feeding of the sheet by the sheet feed portion, performs, based on the output of the second sensor, second sensing in which the control portion senses whether or not the rear end of the sheet has passed the second position within the second time of the start of the feeding of the sheet by the sheet feed portion, and, even if unable to sense the passage of the rear end of the sheet in the first sensing, when the passage of the rear end of the sheet is sensed in the second sensing, makes the conveying portion continue feeding the sheet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 3653